DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 21-40 are pending.

Title
The title of the invention is misleading.  Please see the following for detailed analysis.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: SYSTEM AND METHODS FOR PROVIDING AN INTERACTIVE USER INTERFACE USING 

Abstract
	The abstract of the disclosure is objected to because the abstract is misleading.  Please see the following for detailed analysis.  In view of the recitation of claim 1 completely deleting a “film”, the present abstract does not match the features that claim 1 presently recites.  Correction is required.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-40 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of co-pending Patent No. US 11,231,803 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially same limitations but “for a vehicle window” and “a film”, so that it may encompass wider scope than supported by the description and the drawings of the present application:
Present Application
US 11,231,803 B2
21. A projection system, the system comprising:

    a projector configured to project content onto a surface; and
    at least one processor configured to perform operations comprising:
    receiving an indication of proximity from one or more applications running on a plurality of mobile devices;
    determining a proximity distance and an angle range of one or more of the plurality of mobile devices in relation to the surface or the projector;
    selecting a first mobile device from the plurality of mobile devices, based on a combination of the proximity distance and the angle range, and 


    in response to the selection of the first mobile device, transmitting a command to the projector to project content determined for the selected first mobile device.
1. A projection system for a vehicle window, the system comprising:
    a film;
    a projector configured to project content onto the film; and
    at least one processor configured to perform operations comprising:
    receiving an indication of proximity from one or more applications running on a plurality of mobile devices;
    determining a proximity distance and an angle range; 


    selecting a first mobile device from the plurality of mobile devices, based on a combination of the proximity distance and the angle range, wherein the proximity distance is within a proximity threshold and the proximity threshold is based on the angle range; and 
    in response to the selection of the first mobile device, transmitting a command to the projector to project content determined for the selected first mobile device.
22-30. Same as claims 2-10
2-10. Same as claims 22-30 
31. A projection system, the system comprising: 
    a projector adapted to have a power-on mode and a low-power mode and configured to project content onto a surface; and
    at least one processor configured to perform operations comprising:
    receiving an indication of proximity from one or more applications running on a plurality of mobile devices;
    determining a proximity distance and an angle range of one or more of the plurality of mobile devices in relation to the surface or the projector;
    selecting a first mobile device from the plurality of mobile devices, based on a combination of the proximity distance and the angle range, and 


    in response to the selection of the first mobile device, transmitting a command to the projector to switch from the low-power mode to the power-on mode and to project content determined for the selected first mobile device.
11. A projection system for a vehicle window, the system comprising:
    a projector adapted to have a power-on mode and a low-power mode; and

    at least one processor configured to perform operations comprising:
    receiving an indication of proximity from one or more applications running on a plurality of mobile devices;
    determining a proximity distance and an angle range; 


    selecting a first mobile device from the plurality of mobile devices, based on a combination of the proximity distance and the angle range, wherein the proximity distance is within a proximity threshold and the proximity threshold is based on the angle range; and 
    in response to the selection of the first mobile device, transmitting a command to the projector to switch from the low-power mode to the power-on mode.
32-39. Same as claims 12-19
12-19. Same as claims 32-39
40. A projection system, the system comprising:
    a projector;
    at least one processor configured to perform operations comprising:
    receiving an indication of proximity from one or more applications running on a plurality of mobile devices;
    determining a proximity distance and an angle range of one or more of the plurality of mobile devices in relation to the surface or the projector;
    selecting a first mobile device from the plurality of mobile devices, based on a combination of the proximity distance and the angle range;


    in response to the selection of the first mobile device, transmitting a command to the projector to power on and to project content of the selected first mobile device onto the surface;
    receiving an indication that the first mobile device is beyond a proximity threshold; and
    in response to the indication that the first mobile device is beyond the proximity threshold, transmitting a command to the projector to power off.
20. A projection system for a vehicle window, the system comprising:
    a projector;
    at least one processor configured to perform operations comprising:
    receiving an indication of proximity from one or more applications running on a plurality of mobile devices;
    determining a proximity distance and an angle range; 


    selecting a first mobile device from the plurality of mobile devices, based on a combination of the proximity distance and the angle range, wherein the proximity distance is within a proximity threshold and the proximity threshold is based on the angle range;
    in response to the selection of the first mobile device, transmitting a command to the projector to power on and to project content of the selected first mobile device onto the surface;
    receiving an indication that the first mobile device is beyond a proximity threshold; and
    in response to the indication that the first mobile device is beyond the proximity threshold, transmitting a command to the projector to power off.


	As to claim 21, Hariri et al. (WO 2017/066286 A1) teaches the concept of “determining a proximity distance and an angle range of one or more of the plurality of mobile devices in relation to the surface or the projector (Hariri, FIGS. 4a-4b, [0035], “controller 100 may be configured to track mobile device 80 and record relative locations to vehicle 10, as indicated as reference numbers 1-9 in Fig. 4a”; it is implicitly taught that “mobile device 80’s relative location to vehicle 10” is determined by a proximity distance such as “detection range 90 92 94” and an angle range such as “reference numbers 1-9”)” and “wherein the proximity distance is within a proximity threshold and the proximity threshold is based on the angle range (Hariri, see FIG. 3, e.g., within ‘detection range (max) 90’)”.  At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the co-pending patent to further perform the steps of “tracking mobile device 80 and recording relative locations to vehicle 10” when the “mobile device(s) 80” is within “detection range (max) 90”, as taught by Hariri, in order to provide “a seamless vehicle access system based on interactive and/or predictive technology” (Hariri, [0004]).
	As to claims 22-29, they directly or indirectly depend from claim 21, and are not allowable at least for the same reason above.
	As to claim 31, the co-pending patent in view of Hariri teaches them.  Examiner renders the same motivation as in claim 21, and is not allowable for the same reason above.
	As to claims 31-39, they directly or indirectly depend from claim 31, and are not allowable at least for the same reason above.
	As to claim 40, the co-pending patent in view of Hariri teaches them.  Examiner renders the same motivation as in claim 21, and is not allowable for the same reason above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
Claims 21, 31 and 40 recite merely a “project system” without “for a vehicle window”.  Thus, one of ordinary skill in the art would understand that this “project system” may be used anywhere in addition “for a vehicle window”, while the entire specification and drawings of the present application and the co-pending patent support only for the embodiments having the projection “for a vehicle window”.
Accordingly, claims 21, 31 and 40 contain a new matter.
Claims 22-30 directly or indirectly depend from claim 21, and are not allowable at least for the same reason above.
Claims 32-39 directly or indirectly depend from claim 31, and are not allowable at least for the same reason above.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29 and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Pisz et al. (US 2015/0077235 A1, IDS dated Dec. 14, 2021) in view of Hariri et al. (WO 2017/066286 A1) and Shim et al. (US 2016/0306350 A1).
	As to claim 21, Pisz teaches a projection system (Pisz, Abs., a “display subsystem operable to generate output for display on a vehicle window”), the system (Pisz, Abs., the “display subsystem operable to generate output for display on a vehicle window”) comprising: 
	a projector (Pisz, e.g., FIG. 3, [0042], “projector 42”) configured to (Pisz, see FIG. 3) project content (Pisz, FIG. 3, [0042], “projection of output in the form of content pages”) onto a surface (Pisz, FIG. 3, [0042], e.g., onto the surface of “window 22”); and 
	at least one processor (Pisz, FIG. 2, [0040], “control subsystem 34”) configured to perform operations (Pisz, see FIG. 2) comprising: 
		in response to the selection of the first mobile device, transmitting a command to the projector (Pisz, e.g., FIG. 3, [0042], “projector 42”) to project content determined for the selected first mobile device (Pisz, FIG. 9, [0062], e.g., “the content includes … personal calendar information”).  
	Pisz fails to explicitly teach “receiving an indication of proximity; determining a proximity distance and an angle range of one or more of the plurality of mobile devices in relation to the surface or the projector; selecting a first mobile device from the plurality of mobile devices, based on a combination of the proximity distance and the angle range”.
	However, Hariri teaches the concepts of receiving an indication of proximity (Hariri, FIGS. 4a-4b, [0035], “the user may approach vehicle 10 in a variety of different pathways that may indicate the desired interaction with vehicle 10”); 
	determining a proximity distance and an angle range of one or more of the plurality of mobile devices in relation to the surface (Hariri, FIGS. 4a-4b, [0035], “controller 100 may be configured to track mobile device 80 and record relative locations to vehicle 10, as indicated as reference numbers 1-9 in Fig. 4a”; it is implicitly taught that “mobile device 80’s relative location to vehicle 10” is determined by a proximity distance such as “detection range 90 92 94” and an angle range such as “reference numbers 1-9”) or the projector;
	selecting a first mobile device from the plurality of mobile devices, based on a combination of the proximity distance and the angle range (Hariri, FIGS. 4a-4b, [0036], e.g., “if the recorded pathway sufficiently matches trajectory 1 - 4 - 5, controller 100 may be configured to generate and transmit a signal to door actuator 26 in order to automatically open door 18”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “display subsystem operable to generate output for display on a vehicle window” taught by Pisz to further perform the steps to “track mobile device 80 and record relative locations to vehicle 10” as shown in FIGS. 3-4, as taught by Hariri, in order to provide “a seamless vehicle access system based on interactive and/or predictive technology” (Hariri, [0004]).
	Pisz in view of Hariri fails to explicitly teach receiving an indication of proximity … “from one or more applications running on a plurality of mobile devices”.
	However, Shim teaches the concept of receiving an indication of proximity … from one or more applications running on a plurality of mobile devices (Shim, [0097], “the controller 180 generally cooperates with the sending unit 140 to control operation of the mobile terminal 100 or execute data processing, a function or an operation associated with an application program installed in the mobile terminal based on the sensing provided by the sensing unit 140. The sensing unit 140 may be implemented using any of a variety of sensors”; [0399], “the control unit 180 may calculate a relative distance and relative direction between the vehicle and the mobile terminal on the basis of an angle of a signal received by the mobile terminal from the vehicle and signal strength, and calculate a relative location of the mobile terminal with respect to the vehicle on the basis of the calculated relative distance and relative direction”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the steps with respect to “tracking mobile device 80 and recording relative locations to vehicle 10” taught by Hariri to be performed by “calculating a relative location of the mobile terminal with respect to the vehicle on the basis of the calculated relative distance and relative direction (i.e., angle)”, as taught by Shim, in order to “provide a mobile terminal capable of controlling a vehicle without using a separate key device for driving a vehicle” (Shim, [0011]).
As to claim 22, Hariri teaches the projection system of claim 21, wherein the indication of proximity (Hariri, FIGS. 4a-4b, [0035], “controller 100 may be configured to track mobile device 80 and record relative locations to vehicle 10, as indicated as reference numbers 1-9 in Fig. 4a”) includes a GPS location of each of the plurality of mobile devices (Hariri, FIGS. 4a-4b, [0025], “the digital signature of authentication mechanisms 90 may include a determinative emitted radio frequency (RF) or a GPS tag”).  Examiner renders the same motivation as in claim 21.  
	As to claim 23, Shim teaches the projection system of claim 21, wherein the indication of proximity includes at least one of a received signal strength, a time of arrival, or an angle of arrival of one or more network signals at each of the plurality of mobile devices (Shim, [0399], “the control unit 180 may calculate a relative distance and relative direction between the vehicle and the mobile terminal on the basis of an angle of a signal received by the mobile terminal from the vehicle and signal strength, and calculate a relative location of the mobile terminal with respect to the vehicle on the basis of the calculated relative distance and relative direction”).  Examiner renders the same motivation as in claim 21.
	As to claim 24, Pisz teaches the projection system of claim 21, wherein the operations further comprise: 
	receiving one or more indicators of interest (Pisz, FIG. 9, [0062], e.g., “personal calendar information”) associated with the first mobile device (Pisz, [0094], “a suitable mobile application program on his or her mobile device 544”), generating a customized user interface based on the one or more indicators (Pisz, FIG. 9, [0062], e.g., “personal calendar information”), and transmitting a command to the projector to project the customized user interface (Pisz, see FIG. 9, [0062], e.g., “the content includes … personal calendar information”).  
As to claim 25, Pisz teaches the projection system of claim 24, wherein the one or more indicators of interest are received directly from the first mobile device (Pisz, FIG. 9, [0064], “selection of content is accomplished with, for example … touch inputs, etc.”).  
As to claim 26, Pisz in view of Shim teaches the projection system of claim 24, wherein the one or more indicators of interest are retrieved from a remote server (Pisz, FIG. 14, [0070], “information of this nature, which can be included in a user profile, can in some variations be stored on or shared with a personal electronic device 63, remote server, or other cloud 70 based system, facilitating utilization in more than one vehicle”) using one or more authorizations received from the first mobile device (Shim, e.g., FIG. 9B, [0283], “the user may input fingerprint information by applying a touch to the display unit 151”).  Examiner renders the same motivation as in claim 21.
	As to claim 27, Shim teaches the projection system of claim 24, wherein the operations further comprise: 
determining one or more automotive preferences based on the one or more indicators (Shim, e.g., FIG. 10B, [0307], “when fingerprint information of the first user is received, the control unit 180 may provide a function related to the vehicle that can be executed in the third security level”), and 4U.S. Application No.: 17/550,186 Attorney Docket No.: 05793.3653-03000 generating the customized user interface based on the one or more automotive preferences (Shim, e.g., see FIG. 10B, [0307], “in the third security level, a speed of a vehicle may be limited to 100 kilometers or lower, a driving available range of the vehicle is within 30 kilometers, and a driving available time of the vehicle may be limited to range from 6:00 to 8:00”).  Examiner renders the same motivation as in claim 21.
	As to claim 28, Shim teaches the projection system of claim 27, wherein the one or more automotive preferences include at least one of gas mileage, horsepower, towing capacity, trunk space, number of seats, or acceleration (Shim, e.g., see FIG. 10B, [0307], e.g., “a speed of a vehicle may be limited to 100 kilometers or lower, a driving available range of the vehicle is within 30 kilometers”).  Examiner renders the same motivation as in claim 21.
	As to claim 29, Pisz teaches the projection system of claim 24, wherein the operations further comprise: 
	receiving an indication that the first mobile device is beyond a proximity threshold, in response to the indication that the first mobile device is beyond the proximity threshold (Shim, FIG. 3, [0028], e.g., beyond “detection range (max)”), generating a default user interface, and transmitting a command to the projector to replace the customized user interface with the default user interface (Pisz, [0051], “a default user category such as "unknown user" or "valet" can be associated with limited, default access, or can be associated with no access, i.e. complete prohibition of access to the system 30”).  
	As to claim 31, it differs from claim 1 only in that it is the same projection system of claim 1, further having the projector adapted to “have a power-on mode and a low-power mode”; and “switch from the low-power mode to the power-on mode”.
	It recites the similar limitations as in claim 1, Pisz in view of Hariri and Shim teaches them, and Pisz further teaches the concepts of having a power-on mode and a low-power mode (Pisz, FIG. 6, [0055], “if the system 30 is active but has yet to detect a user, the system 30 will be in sleeper mode 100 until awakened by the user identification subsystem 38. After detection but prior to identification by the system 30, the watcher mode 102 may be utilized to interact with authenticated as well as un-authenticated persons”); and 
	switching from the low-power mode to the power-on mode (Pisz, FIG. 6, [0056], “user mode 104 allows a user with a known operator and/or passenger user profile in the system 30 to make decisions on approach to the vehicle 20 so that so that certain vehicle interactions need not await entry into the vehicle 20”).  Examiner renders the same motivation as in claim 21.  Please also see claim 21 for detailed analysis.
	As to claim 32, it recites the same limitations as in claim 22 and Hariri teaches them.  Examiner renders the same motivation as in claim 21.  Please see claim 22 for detailed analysis.  
	As to claim 33, it recites the same limitations as in claim 23 and Shim teaches them.  Examiner renders the same motivation as in claim 21.  Please see claim 23 for detailed analysis.  
	As to claims 34-35, they recite the same limitations as in claims 24-25, respectively, and Pisz teaches them.  Please see claims 24-25 for detailed analysis.  
	As to claim 36, it recites the same limitations as in claim 26 and Pisz in view of Shim teaches them.  Examiner renders the same motivation as in claim 21.  Please see claim 26 for detailed analysis.  
	As to claims 37-38, they recite the same limitations as in claims 27-28, respectively, and Shim teaches them.  Examiner renders the same motivation as in claim 21.  Please see claims 27-28 for detailed analysis.  
	As to claim 39, it recites the same limitations as in claim 29 and Pisz teaches them.  Please see claim 29 for detailed analysis.  
	As to claim 40, it differs from claim 1 only in that it is the same projection system of claim 1, further transmitting a command to the projector to power off.
	It recites the similar limitations as in claim 1, Pisz in view of Hariri and Shim teaches them, and Pisz further teaches the concepts of transmitting a command to the projector to power off (Pisz, FIG. 6, [0055], “if the system 30 is active but has yet to detect a user, the system 30 will be in sleeper mode 100 until awakened by the user identification subsystem 38. After detection but prior to identification by the system 30, the watcher mode 102 may be utilized to interact with authenticated as well as un-authenticated persons”).  Examiner renders the same motivation as in claim 21.  Please also see claim 21 for detailed analysis.
Allowable Subject Matter
Claim 30 would be allowable if: (1) a terminal disclaimer is submitted; (2) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office Action; and (3) rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 30, the closest known prior art, i.e., Pisz et al. (US 2015/0077235 A1, IDS dated Dec. 14, 2021), Hariri et al. (WO 2017/066286 A1), Shim et al. (US 2016/0306350 A1), Ledvina et al. (US 2018/0234797 A1), Golgiri et al. (US 2019/0137990 A1) and Aksyutina et al. (US 2019/0152472 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “receiving a second indication of proximity of a second mobile device, in response to the second indication, generating a default user interface, and transmitting a command to the projector to replace the customized user interface with the default user interface”.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Ledvina et al. (US 2018/0234797 A1) teaches the concept of “allowing a mobile device to interact with a vehicle such that a location of the mobile device can be determined by the vehicle, thereby enabling certain functionality of the vehicle” (Abs.); (2) Golgiri et al. (US 2019/0137990 A1) teaches the concept of “receiving, via the communication node, an instruction from the mobile device to perform functions responsive to determining the mobile device is beyond a threshold range from the exterior surface while sending the instruction” (Abs.); and (3) Aksyutina et al. (US 2019/0152472 A1) teaches the concept of “sending a counter signal to and receiving a return signal from a mobile device via the communication module, determining a time period between sending of the counter signal and receipt of the return signal” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jul. 29, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                   


***